                       UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF NORTH CAROLINA
                           STATESVILLE DIVISION
                               5:15-cv-66-GCM

MARSHALL LEE BROWN, JR.,            )
                                    )
            Plaintiff,              )
                                    )
vs.                                 )
                                    )                          ORDER
GEORGE T. SOLOMON, et al.,          )
                                    )
            Defendants.             )
___________________________________ )

        THIS MATTER is before the Court on the parties’ Joint Motion for a Stay of the

Proceedings, (Doc. No. 60).

        The pro se Complaint passed initial review on Plaintiff’s claims that his right to practice

his religion was substantially burdened while he was incarcerated at the Alexander Correctional

Institution in violation of the First Amendment and the Religious Land Use and Institutionalized

Persons Act of 2000. See (Doc. Nos. 1, 7). Defendants’ Motion for Summary Judgment was

granted in part and denied in part and trial was scheduled for May 28, 2019. See (Doc. Nos. 47,

49, 57-59).

        The parties have now requested a stay of these proceedings so that they can explore the

possibility of settling the issues to be decided at trial.

        It appears that good cause exists for staying these proceedings and that no party will be

prejudiced by a stay. In the interests of justice, the Court will grant the parties’ joint Motion and

stay these proceedings for a period of 60 days. The parties shall file a Notice no later than 60

days of this Order informing the Court of the status of its efforts to settle this case. The Order

setting the jury trial on May 28, 2019, (Doc. No. 57), Order Setting Pretrial Deadlines and



                                                    1
Instructions, (Doc. No. 58), and the Writ of Habeas Corpus Ad Testificandum, (Doc. No. 59),

will be vacated.

       IT IS THEREFORE ORDERED that:

       (1)     The Joint Motion for a Stay of the Proceedings, (Doc. No. 60), is GRANTED.

       (2)     The parties shall file a Notice within 60 days of this Order informing the Court of

               the status of its efforts to settle this case.

       (3)     The Order Setting the Jury Trial, (Doc. No. 57), Order Setting Pretrial Deadlines

               and Instructions, (Doc. No. 58), and Writ of Habeas Corpus Ad Testificandum,

               (Doc. No. 59), are VACATED.

       (4)     IT IS FURTHER ORDERED that the Clerk’s Office is respectfully directed to

               send a copy of this Order to all parties, the U.S. Marshal, and the Warden of the

               Marion Correctional Institution, 355 Old Glenwood Road, Marion, NC 28752.


                                             Signed: April 16, 2019




                                                    2
